DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants’ persuasive Remarks of 02/16/2021 and the Affidavit from the parent application (re-filed 02/16/2021) give just cause to render moot the obviousness rejection of record.
The Examiner responded by extending the Markush search to the full scope of claim 30, which did not retrieve any applicable prior art references.  Furthermore, a search by inventor name and assignee/owner name did not retrieve any double patent or prior art references.  See “SEARCH 5” of enclosed search notes.
Therefore, the Election of Species Requirement of 06/10/2020, is withdrawn, since all claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/751,677
Claims 30, 34-41, and 44-49 have been examined on the merits.  Claims 30, 34-35, 37-38, 40-41, and 48 are currently amended.  Claim 36 is original.  Claims 39, 44-47, and 49 are previously presented.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 16, 2021.
The Examiner has reviewed the claim amendments and Reply of 02/16/2021.
The claim objection against claim 48 (see paragraph 14 in previous Office Action) is withdrawn as Applicants added -- for the treatment of -- as requested.
The obviousness rejection (paragraphs 15-18 in previous Office Action) is withdrawn in light of (1) Applicants’ Affidavit/Declaration filed 02/16/2021 and (2) Applicants’ persuasive traversal summarizing said Affidavit.  
The Affidavit (of Gerard Cros, which was filed in the parent application), proves unexpected effects of urolithin C when combined with sulfonylureas, GLP-1 analogs, and DPP4 inhibitors.  Surprisingly, urolithin C produced significantly higher amounts of insulin secretion at reduced glucose concentrations than any other urolithin (per Affidavit).  These unexpected effects could not have been predicted from ANDREAUX or the prior art in general (per Affidavit).  This alone is grounds to withdraw the obviousness rejection.
Furthermore, Applicants’ persuasively indicate that the Specification shows evidence that the combination of urolithin C with a compound capable of stimulating insulin secretion selected from DPP4 inhibitors, GLP-1 analogs, and sulfonylurea, 
The non-statutory double patent rejection (see paragraphs 19-20 in previous Office Action) is maintained as Applicants have not (1) amended the instant claims to render moot said rejection or (2) filed a Terminal Disclaimer.  This rejection is reproduced, below, and adapted, to account for all rejoined (and previously withdrawn) claims.
This rejection can still be made FINAL because Applicants took no affirmative steps to render moot this rejection to date.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30 and 34-40 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-3 of parent U.S. Patent No. 10,583,114 B2.  The instant amended claim-set of February 16, 2021 was used to make this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the underlying composition comprising urolithin C and a instant claims 30 and 37-39.
Furthermore, the reference claim 1 anticipates the instant claim 40 drawn to a DPP4 inhibitor.  Moreover, the reference claims 1-2 anticipate the instant claims 34-36, drawn to a sulfonylurea glibenclamide.
This rejection is properly made FINAL as the Examiner only added previously withdrawn (now rejoined claims 34-36 and 40) to this rejection.
A Terminal Disclaimer will render this rejection moot as the double patent reference U.S. 10,583,114 B2 can only be applied as a non-statutory double patent reference.
Conclusion
Claims 41 and 44-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30 and 34-40 are not presently allowable as written.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625